Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 & 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinhard DE10046204 (hereinafter Reinhard).

    PNG
    media_image1.png
    266
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    345
    media_image2.png
    Greyscale

Annotated Fig 3
Regarding Claim 1, Reinhard discloses a rail for a vehicle seat, the rail comprising a first rail member (105) and a second rail member (104), mounted so as to slide relative to one another in a longitudinal direction (par. 0012 & 0016, Fig 3), a motorized drive mechanism (103) adapted for selectively either immobilizing or driving the second rail member relative to the first rail member (par. 0013 & 0016, Fig 3), the second rail member being mounted so as to move relative to the motorized drive mechanism such that it is normally retained in a neutral position with respect to the motorized drive mechanism and the second rail member being movable from the neutral position when the second rail member is subjected to a force greater than a predetermined threshold in the longitudinal direction (par. 0013 & 0016), at least one mechanical lock (111) mounted on the second rail member and movable between an unlocked position where the lock allows the first rail member and second rail member to move freely relative to one another in the longitudinal direction, and a locked position where the lock immobilizes the first rail member and second rail member relative to one another (par. 0017, Fig 3), the lock normally being held in the unlocked position, and a lock control member (124) mounted on the second rail member (par. 0017), the lock control member being connected to the motorized drive mechanism such that the lock control member is either: in a home position where the lock control member allows the lock to be in the unlocked position when the second rail member is in neutral position with respect to the motorized drive mechanism or in an actuation position where the lock control member controls the lock to move the lock into the locked position when the second rail member is moved from the neutral position with respect to the motorized drive mechanism (par. 0017, Fig 3).
Regarding Claim 2, Reinhard discloses the rail, wherein the motorized drive mechanism comprises a driving device (126) adapted to drive a pinion (114) engaged with a rack (121) that is part of the first rail member, the second rail member being mounted so as to slide in the longitudinal direction relative to the driving device (par. 0017, Fig 3).
Regarding Claim 3, Reinhard discloses the rail, wherein the driving device (126) cooperates with the lock control member (124) by camming action to move the lock control member into actuation position when the second rail member is moved from the neutral position with respect to the motorized drive mechanism (par. 0018).
Regarding Claim 4, Reinhard discloses the rail, wherein the lock control member comprises a cam edge (124’) and the driving device comprises a pin (126) which cooperates with (i.e. causes movement of) the cam edge (par. 0018, Fig 3), the lock control member (124) being movable substantially perpendicularly to the cam edge and being resiliently biased so that the cam edge is applied against the pin (via the underside of cam edge: see annotated Fig 3).
Regarding Claim 5, Reinhard discloses the rail, wherein the cam edge has a notch adapted to engage the pin when the second rail member is in neutral position with respect to the motorized drive mechanism (see annotated Fig 3).
Regarding Claim 6, Reinhard discloses the rail, wherein the cam edge comprises two substantially rectilinear portions that are in mutual alignment, one on each side of the notch (see annotated Fig 3).
Regarding Claim 12, Reinhard discloses a vehicle seat (par. 0001, Fig 2) comprising a seating portion and two rails (par. 0002 & 0012) according to claim 1, the seating portion being carried by the second rail member of each rail (par. 0016, 104, Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch 2004/0026975 (hereinafter Rausch) in view of Cox 5125611 (hereinafter Cox) and further in view of Jang 2019/0193595 (hereinafter Jang)
Regarding Claim 1, Rausch discloses a rail for a vehicle seat, the rail comprising a first rail member (101) and a second rail member (102), mounted so as to slide relative to one another in a longitudinal direction (par. 0048 Fig 1), at least one mechanical lock (120) mounted on the second rail member and movable between an unlocked position where the lock allows the first rail member and second rail member to move freely relative to one another in the longitudinal direction, and a locked position where the lock immobilizes the first rail member and second rail member relative to one another (par. 0052, Fig 3a), the lock normally being held in the unlocked position, and a lock control member (203) mounted on the second rail member (par. 0083, Fig 3a). Rausch fails to disclose a motorized drive mechanism; however, Cox teaches a motorized drive mechanism adapted for selectively either immobilizing or driving the second 
Therefore, Rausch as modified teaches a motorized drive mechanism adapted for selectively either immobilizing or driving the second rail member relative to the first rail member, the second rail member being mounted so as to move relative to the motorized drive mechanism such that it is normally retained in a neutral position with respect to the motorized drive mechanism and the second rail member being movable from the neutral position when the second rail member is subjected to a force greater than a predetermined threshold in the longitudinal direction, and the lock control member being connected to the motorized drive mechanism such that the lock control member is either: in a home position where the lock control member allows the lock to be in the unlocked position when the second rail member is in neutral position with respect to the motorized drive mechanism or in an actuation position where the lock control member controls the lock to move the lock into the locked position when the second rail member is moved from the neutral position with respect to the motorized drive mechanism.
Regarding Claim 11, Rausch as modified discloses the rail, wherein the lock comprises a lock body (par. 0086, 231 Fig 3a) mounted so as to move between the locked position and the unlocked position along a transverse direction perpendicular to the longitudinal direction, and a .
Allowable Subject Matter
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strowick 4225184, Hess 4534534, Borlinghaus 5586740, Schumann 7077471, Fujita 9827879, Leguede 2004/0217251, Rohnert 2012/0019037, Schebaum 2014/0239689, Stutika 2017/0240067, Jakubowicz 2019/0070981.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.B./             Examiner, Art Unit 3632                                                                                                                                                                                           
/JONATHAN LIU/             Supervisory Patent Examiner, Art Unit 3631